DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Status of the Application
Claims 1-5, 7-15, 17-18, 20, and 22-28 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/26/2021 are acknowledged.  Claims 1 and 14 are amended. Claims under consideration in the instant office action are claims 1-5, 7-15, 17-18, 20, and 22-28.
 Applicants' arguments, filed 03/26/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-18, 20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sundman (WO 2016/141065).
Regarding claims 1, 20, Sundman teaches a method for treating pyrexia in horses by administering a pharmaceutical formulation comprising metamizole (see abstract).  Regarding claims 2-5, 14, 15, 18, 26-28, Sundman teaches that the therapeutically effective dose is in the range of 25 mg to 40 mg metamizole/per kg weight of animal (mg/kg)/per dose and is typically administered only once, or no more than a few times, daily, and daily administration continues for several days or longer, but single day treatments can be effective in some animals for some purposes. Generally, however, treatment will continue on consecutive days for several days to a week, or longer. The dose may be adjusted using kg of weight of the animal to be treated. (paragraph 0035).   Regarding the amendment filed 03/30/2021, Sundman teaches metamizole is currently administered in veterinary formulations via intramuscular or intravenous administration (paragraph 0004).  Regarding claims 9-11, 22, 23, Sundman teaches that the concentration of metamizole ranges from about 200 to 750 mg/ml, making the dose of a typical formulation, i.e., where the metamizole is present at 500 mg/ml, for the typical adult mare in the range of 20 to 100 ml, which can easily be administered using for example a syringe for depositing the dose in the horse's mouth (paragraph 0007).  Regarding claims 22-24, Sundman teaches that in some embodiments, the pharmaceutical composition provided herein comprises 500 mg/mL metamizole sodium monohydrate, 10 mg/ml xanthan gum, and 100 mg/ml propylene glycol, in an aqueous solution. (paragraph 0012).  Regarding claims 13, 25, Sundman teaches that Pyrexia can be caused by viral, bacterial, and parasitic infections, such as equine encephalomyelitis, equine influenza, equine herpes virus, West Nile virus, strangles, and Potomac horse fever (paragraph 0003).  Regarding claim 28, Sundman teaches compositions can be formulated with benzyl alcohol and water (paragraphs 0012, 0049).
Sundman does not explicitly teach wherein the metamizole is administered twice a day for at least 2 days or a period of 9 days.
One of ordinary skill in the art would have been motivated to treating an equine with pyrexia, wherein the metamizole is administered twice a day for at least 2 days or a period of 9 days since Sundman teaches that the therapeutically effective dose is in the range of 25 mg to 40 mg metamizole/per kg weight of animal (mg/kg)/per dose and is typically administered only once, or no more than a few times, daily, and daily administration continues for several days or longer, but single day treatments can be effective in some animals for some purposes. Generally, however, treatment will continue on consecutive days for several days to a week, or longer. The dose may be adjusted using kg of weight of the animal to be treated. (paragraph 0035).   Even though the range for the dosage frequency and period as taught by Sundman is not the same as the claimed dosage frequency and period, Sundman does teach an overlapping range of dosage frequencies and periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosage frequency and period is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the treatment regimen in order to increase the efficacy of metamizole.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Sundman does not necessarily disclose administration "repeated at least once after an interval of 12 hours" ( claim 1, emphases added) or "twice daily with an interval of at least 12 hours between doses (claim 14, emphases added), much less by parenteral administration.  Applicant also argues that one of ordinary skill in the art considering the broad disclosure of Sundman would not have envisioned repeated parenteral administration at least 12 hours apart, much less the advantages thereof.  Applicant also argues that one of ordinary skill in the art viewing the disclosure of Sundman would not have understood Sundman to disclose stopping administration after 3 days, much less limiting administration to 6 times in three days and administration of the doses at least 12 hours apart.  The Examiner respectfully disagrees since Sundman teaches that the therapeutically effective dose is in the range of 25 mg to 40 mg metamizole/per kg weight of animal (mg/kg)/per dose and is typically administered only once, or no more than a few times, daily, and daily administration continues for several days or longer, but single day treatments can be effective in some animals for some purposes. Generally, however, treatment will continue on consecutive days for several days to a week, or longer. The dose may be adjusted using kg of weight of the animal to be treated. (paragraph 0035).   Even though the range for the dosage frequency and period as taught by Sundman is not the same as the claimed dosage frequency and period, Sundman does teach an overlapping range of dosage frequencies and periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosage frequency and period is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the treatment regimen in order to increase the efficacy of metamizole.
Applicant also argues that one of ordinary skill in the art viewing Sundman would have been directed to administer metamizole orally and not parenterally.  The Examiner respectfully disagrees since although Sundman does teach oral administration, Sundman is not limited to specific embodiments, and Sundman does teach intravenous administration of metamizole (paragraph 0004).

Conclusion
Claims 1-5, 7-15, 17-18, 20, and 22-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628